          Case 3:17-cv-04344-JD Document 349 Filed 04/06/20 Page 1 of 3



 1   LIEFF CABRASER HEIMANN &                         CARNEY BATES & PULLIAM, PLLC
     BERNSTEIN, LLP                                   Hank Bates (SBN 167688)
 2   Michael W. Sobol (SBN 194857)                    hbates@cbplaw.com
     msobol@lchb.com                                  Allen Carney
 3   Michael K. Sheen (SBN 288284)                    acarney@cbplaw.com
     msheen@lchb.com                                  David Slade
 4   Facundo Bouzat (SBN 316957)                      dslade@cbplaw.com
     fbouzat@lchb.com                                 519 West 7th St.
 5   275 Battery Street, 29th Floor                   Little Rock, AR 72201
     San Francisco, CA 94111                          Telephone: 501.312.8500
 6   Telephone: 415.956.1000                          Facsimile: 501.312.8505
     Facsimile: 415.956.1008
 7
     LIEFF CABRASER HEIMANN &
 8   BERNSTEIN, LLP
     Nicholas Diamand
 9   ndiamand@lchb.com
     Douglas I. Cuthbertson
10   dcuthbertson@lchb.com
     Sean A. Petterson
11   spetterson@lchb.com
     250 Hudson Street, 8th Floor
12   New York, NY 10013
     Telephone: 212.355.9500
13   Facsimile: 212.355.9592
14   Attorneys for Plaintiffs individually
     and on behalf of all others similarly
15   situated
16                                    UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN FRANCISCO DIVISION

19

20   MICHAEL MCDONALD, et al.,                     Case No. 3:17-cv-04344-JD (L)

21                      Plaintiffs,                PLAINTIFFS’ NOTICE OF
                                                   WITHDRAWAL OF MOTIONS
22   v.

23   KILOO A/S, et al.,

24                      Defendants.

25

26

27

28

                                                                  PLAINTIFFS’ NOTICE OF WITHDRAWAL
                                                                          CASE NO. 3:17-CV-04344-JD (L)
        Case 3:17-cv-04344-JD Document 349 Filed 04/06/20 Page 2 of 3



 1            Plaintiffs hereby withdraw, without prejudice, their pending motion to certify class and
 2   administrative motion to file under seal portions of Plaintifs’ motion to certify class. See Dkts.
 3   346 & 347. On April 5, 2020, Plaintiffs filed a notice of settlement with Defendant Kiloo A/S,
 4   the only defendant against whom Plaintiffs moved for class certification. Dkt. 348.
 5            Accordingly, Plaintiffs request that the pending motions be withdrawn by the Clerk of
 6   Court.
 7
              DATED: April 6, 2020           Respectfully submitted,
 8
                                             LIEFF CABRASER HEIMANN &
 9                                           BERNSTEIN, LLP
10                                           /s/ Michael W. Sobol
                                             Michael W. Sobol (SBN 194857)
11                                           msobol@lchb.com
                                             Michael K. Sheen (SBN 288284)
12                                           msheen@lchb.com
                                             Facundo Bouzat (SBN 316957)
13                                           fbouzat@lchb.com
                                             275 Battery Street, 29th Floor
14                                           San Francisco, CA 94111-3339
                                             Telephone: 415.956.1000
15                                           Facsimile: 415.956.1008
16                                           Nicholas Diamand
                                             ndiamand@lchb.com
17                                           Douglas I. Cuthbertson
                                             dcuthbertson@lchb.com
18                                           Sean A. Petterson
                                             spetterson@lchb.com
19                                           250 Hudson Street, 8th Floor
                                             New York, NY 10013-1413
20                                           Telephone: 212.355.9500
                                             Facsimile: 212.355.9592
21
                                             CARNEY BATES & PULLIAM, PLLC
22                                           Hank Bates (SBN 167688)
                                             hbates@cbplaw.com
23                                           Allen Carney
                                             acarney@cbplaw.com
24                                           David Slade
                                             dslade@cbplaw.com
25                                           519 West 7th St.
                                             Little Rock, AR 72201
26                                           Telephone: 501.312.8500
                                             Facsimile: 501.312.8505
27
                                             Attorneys for Plaintiffs individually and on behalf of all
28                                           others similarly situated
                                                                         PLAINTIFFS’ NOTICE OF WITHDRAWAL
                                                     -2-                         CASE NO. 3:17-CV-04344-JD (L)
        Case 3:17-cv-04344-JD Document 349 Filed 04/06/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that on April 6, 2020 the within document was filed with the Clerk of the

 3   Court using CM/ECF which will send notification of such filing to the attorneys of record in this

 4   case.

 5                                                /s/ Michael W. Sobol
                                                  Michael W. Sobol
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       PLAINTIFFS’ NOTICE OF WITHDRAWAL
                                                   -3-                         CASE NO. 3:17-CV-04344-JD (L)
